DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of group I, comprising claims 1-10 and 16-19 in the reply filed on 05-06-2022, and the election is made without traverse is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamori (U.S. Pub. No. 2020/0382130) and with (Foreign Application Priority Data filed on Dec. 5, 2017), in view of Batson (U.S. Pub. No. 2012/0005380).
Regarding claim 1, Tamori teaches a terminal device (1) (fig. 1), comprising: a processor (12) configured to output a direct stream digital (DSD) audio signal (PDM) in response to a trigger from a user (13) (fig. 1, page 2, par [0027-0028]) (see PDM signals of audio signals include signals called direct stream digital (DSD)); 
a DSD audio playback circuit (1) coupled to the processor (12) (fig. 1) and configured to: receive the DSD audio signal from the processor (12) (fig. 1, page 2, par [0025, 0027-0028]) (see a PDM signal into which an audio signal has been PDM-modulated. The PDM signal stored in the storage medium 11 is read from the storage medium 11 and transmitted to the signal processing apparatus 12, The signal processing apparatus 12 includes a PWM converter 21, a drive circuit 22, a low-pass filter (LPF) 23); 
process the DSD audio signal (PDM) (fig. 1, page 2, par [0027-0031]) (The signal processing apparatus 12 includes a PWM converter 21, a drive circuit 22, and a low-pass filter (LPF) 23); and
 a headset jack (25) coupled to the DSD audio playback circuit (4) and configured to connect to a headset (21 to play the audio signal (fig. 2, page par [0075]) (see the headset 21 is connected with the audio processor 4, and more precisely with device interface 2, over an analog cable connection 25. Note that for reasons of clarity, only some components of audio processor 4 are shown in FIG. 2).
Tamori teaches the connection is indicating between audio processor 4 and headset 21 is also a wireless RF connection 42 using linear PCM to transmit audio. Accordingly, device interface 2 and headset 21. But Tamori does not mention generate an alert tone based on a current scenario; and superpose the DSD audio signal the alert tone using the headset.
However, Batson teaches for handling media playback requests from multiple applications on a device. Rather than relying on the individual applications to make the right decisions about how their media playback needs should be handled, a centralized mechanism is provided for servicing the playback requests from the multiple applications page 1, par [0015]), and it is possible a user wishes to only change the volume of audio stream being routed to the headphones 112, and  a first audio stream, such as music (fig. 1, page 5, par [0071, 0074]), and
Batson teaches generate an alert tone based on a current scenario: the device 100 by specifying categories of audio to the media server 204. These categories are established for media based on the intent of the media (which is different from the format and/or source of the media), Examples of potential audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds (speaker/headset), ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps (user interface sounds/ speaker/headset), when a user connects a wireless headset to the device 100. The media server 204, the audio routing policy
(fig. 1, 3A-B, page 2, 5, par [0025, 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Tamori with Batson, in order to provide a data communication connection to a compatible LAN. In any such implementation, communication interface 518 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information media associated with the media playback requests based, at least in part, on the categories indicated by the media playback requests easier (see suggested by Batson on page 7, claim language 12). 

Regarding claim 16, Tamori teaches a direct stream digital (DSD) (PDM), audio playback method (fig. 1, page 2, par [0027-0028]) (see PDM signals of audio signals include signals called direct stream digital (DSD)), comprising: 
receiving a DSD audio signal (PDM) (fig. 1, page par [0029]) (see the PDM signal received from the storage medium 11); 
converting (21) the DSD audio signal (PDM) into an analog audio signal (fig. 1, page par [0029-0033]) (see the PWM signal provided from the PWM converter 21, and provides the amplified PWM signal to the LPF 23, The LPF 23 performs filtering on the PWM signal provided from the drive circuit 22, and provides an audio signal obtained by the filtering to the headphones 13, the headphones 13 output sound corresponding to the audio signal provided from the LPF 23 from the speaker 13a and the speaker 13b.); 
Tamori teaches the connection is indicating between audio processor 4 and headset 21 is also a wireless RF connection 42 using linear PCM to transmit audio. Accordingly, device interface 2 and headset 21. But Tamori does not mention generate an alert tone based on a current scenario; and superpose the DSD audio signal the alert tone using the headset.
However, Batson teaches for handling media playback requests from multiple applications on a device. Rather than relying on the individual applications to make the right decisions about how their media playback needs should be handled, a centralized mechanism is provided for servicing the playback requests from the multiple applications page 1, par [0015]), and it is possible a user wishes to only change the volume of audio stream being routed to the headphones 112, and  a first audio stream, such as music (fig. 1, page 5, par [0071, 0074]), and
Batson teaches generate an alert tone based on a current scenario, the device 100 by specifying categories of audio to the media server 204. These categories are established for media based on the intent of the media (which is different from the format and/or source of the media), Examples of potential audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds (speaker/headset), ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps (user interface sounds / speaker/headset), when a user connects a wireless headset to the device 100. The media server 204, the audio routing policy
(fig. 1, 3A-B, page 2, 5, par [0025, 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Tamori with Batson, in order to provide a data communication connection to a compatible LAN. In any such implementation, communication interface 518 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information media associated with the media playback requests based, at least in part, on the categories indicated by the media playback requests easier (see suggested by Batson on page 7, claim language 12). 

Regarding claims 2 and 17, Batson teaches the processor is further configured to determine alert tone (notification audio) control information corresponding to the current scenario (3A-B, page 2-5, par [0025, 0041, 0054-0056, 0069]) (see audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds, ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps. And
 the audio policy module 208 makes policy findings by comparing audio category data to data about currently attached devices, as well as other criteria including but not limited to policies. Then, the audio routing manager 212 executes playback based on these policy findings. The audio routing manager 212 can achieve this by a variety of means).

Regarding claim 3, Batson teaches the DSD audio playback circuit (100) is further configured to generate the alert tone based on the alert tone control information (fig. 1, 3A-B, page 1-2, 5, par [0015, 0025, 0054]). (see media playback, ring tones can be played through the main speaker 104, and potentially through the headphones 112, but only under certain policy conditions. To determine what those policy conditions are, it might be necessary to view data from one of the other tables 210.sub.2-n. Finally, ring tones should not be played through the UI speaker 124 as general policy).

Regarding claims 5 and 18, Batson teaches the processor is further configured to determine the alert tone control information by determining the alert tone control information based on a correspondence between a preset scenario (categories different) and the alert tone control information (page 2-5, par [0025, 0054-0056, 0071, 0074]) (see audio resources within the device 100 by specifying categories of audio to the media server 204. These categories are established for media based on the intent of the media (which is different from the format and/or source of the media). Examples of potential audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds, ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps.).

Regarding claim 6, Batson teaches the preset scenario comprises at least one of receiving an incoming call, receiving a short message service (SMS) message, receiving a WECHAT message, receiving a QQ message, or having insufficient power (fig. 3A-B, page 2, par [0025]) (see audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds, ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps).

Regarding claim 7, Batson teaches a non-volatile memory (RAM) (506) coupled to the processor (504) and configured to store the preset scenario and the alert tone control information (fig. 5, page 6, par [0083, 0086]) (see in providing instructions to processor 504 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, and volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as storage device 510. Volatile media includes dynamic memory, such as main memory 506).

Regarding claim 8, Batson teaches the alert tone control information comprises at least one of a frequency, a volume, a generation period, a single playback duration, or a total quantity of playbacks of the alert tone (fig. 3A-B, page 2, 5, par [0025, 0071-0072]) (see determine which of the audio categories is in use at a given time. At that point, the audio routing manager 212 ensures that the specific category in use is the only one which the volume selector, a lower volume, for softer music, but a policy might to make a ring-tone much louder than the music. The audio routing manager 212 is responsible for implementing such a volume difference) .

Regarding claim 9, Batson teaches the current scenario comprises at least one of receiving an incoming call, receiving a short message service (SMS) message, receiving a WECHAT message, receiving a QQ message, or having insufficient power (page 2, par [0025]) (see audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds, ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps).

Regarding claim 10, Batson teaches the processor is an application processor (fig. 1, 5, page 1-2, par [0004-0007, 0019-0020, 0025]) (see playback of multiple types of media. The media that may be played back by computing devices often includes numerous forms/formats of video, and numerous forms/formats of audio. Within such computing devices, many applications may be competing to play back media. Examples of types of applications that may attempt to play back media within a handheld computing device include, for example, a telephone application, a web browser, an e-mail application, short message service (SMS), a music player, and video player).

Regarding claim 19, Batson teaches  generating the alert tone based on a reference signal and the alert tone control information (page 2, par [0025, 0033]) (see the requested category to the audio routing policy module 208, which references the various data driven tables 210.sub.1-n).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 4, Tamori teaches the PWM converter 21 performs PWM modulation (pulse width modulation) on the PDM signal received from the storage medium 11, converting the PDM signal into a PWM signal. The PWM converter 21 provides the PWM signal to the drive circuit 22. In step S13, the drive circuit 22 amplifies the PWM signal provided from the PWM converter 21. The drive circuit 22 provides the amplified PWM signal to the LPF 23 (par [0036-0037]). And 
Batson teaches audio resources within the device 100 by specifying categories of audio to the media server 204. These categories are established for media based on the intent of the media (which is different from the format and/or source of the media). Examples of potential audio categories within the system 200 include but are not limited to music, video soundtrack, voice telephone call, telephone voice mail, e-mail notification, short message service (SMS) notification, user interface sounds, ring tones, and alerts. UI sounds comprise separate sub-categories of audio, including but not limited to clicks and beeps (par [0025]).
The above prior art of record, however, fail to disclose or render obvious: the DSD audio playback circuit comprises: a digital-to-analog converter configured to perform digital-to-analog conversion on the DSD audio signal to obtain an analog audio signal ; and an alert tone output circuit coupled to the digital-to-analog converter, comprising: a signal generator configured to generate the alert tone based on a reference signal and the alert tone control information, as specified in the claim 4. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                            June 16, 2022